Citation Nr: 0210965	
Decision Date: 08/30/02    Archive Date: 09/05/02	

DOCKET NO.  95-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the right hip.

2.  Entitlement to an evaluation in excess of 20 percent for 
the postoperative residuals of anterior cruciate ligament 
repair of the right knee prior to December 1, 1999.

3.  Entitlement to a current evaluation in excess of 30 
percent for the postoperative residuals of anterior cruciate 
ligament repair of the right knee.

4.  Entitlement to an effective date earlier than April 25, 
2001 for the award of a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in February 1997 
and February 1999, on which occasions it was remanded for 
additional development.  In conjunction with the February 
1999 remand, the Board issued a decision granting service 
connection for coronary artery disease.  Accordingly, that 
issue, which was formerly on appeal, is no longer before the 
Board.


FINDINGS OF FACT

1.  Avascular necrosis of the right hip is not shown to have 
been present in service, or for many years thereafter, nor is 
it in any way causally related to the veteran's service-
connected right knee disability.

2.  As of June 29, 1996, the veteran's service-connected 
right knee disability was productive of severe impairment, as 
characterized by a range of motion from 20 to 90 degrees, and 
a 20-degree flexion contracture, accompanied by pain.

3.  The veteran's service-connected right knee disability is 
currently productive of no more than severe impairment, with 
range of motion from minus 10 to 90 degrees, accompanied by 
pain, but no obvious instability.

4.  Prior to April 25, 2001, the date the schedular 
requirements for a total disability rating based upon 
individual unemployability were first met, the veteran's 
service-connected disabilities did not preclude his 
participation in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Avascular necrosis of the right hip was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been so incurred, nor is it proximately due 
to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2001).

2.  The criteria for a 30 percent evaluation, but no more, 
for the postoperative residuals of anterior cruciate ligament 
repair of the right knee were met, effective from June 29, 
1996.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and Part 4, Codes 5257, 5260, 5261 
(2001).

3.  The criteria for a current rating in excess of 30 percent 
for the postoperative residuals of anterior cruciate ligament 
repair of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, and Part 4, Codes 5256, 5257, 5260, 5261 (2001).

4.  The criteria for an effective date earlier than April 25, 
2001 for the award of a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a right 
hip disorder.  At the time of the veteran's service 
separation examination in September 1963, there was no 
evidence of any chronic right hip disability, and no 
pertinent diagnosis was noted.

The veteran was awarded service connection for a right knee 
disorder in June 1968, based on service medical records 
reflecting treatment of the right knee.

On May 10, 1994, the veteran's claim for an increased 
evaluation for his service-connected right knee disability 
was received.

VA outpatient treatment records covering the period from May 
to September 1994 show treatment during that time for various 
right knee problems.  In an entry of early May 1994, a VA 
social worker wrote that the veteran was service connected 
for a right knee injury, and that it (i.e., the right knee) 
had given him "problems" for years.  Additionally noted was 
that the veteran had last worked three weeks earlier, at 
which he had fallen while on a floor-covering job.  
Reportedly, the veteran had injured his left hand in a saw 
during an earlier fall through a floor.

A VA outpatient treatment record dated in late September 1994 
reveals that the veteran was seen at that time for chronic 
right knee pain of 34 years' duration.  At the time of 
evaluation, the veteran complained of pain which was 
occasionally debilitating.  Physical examination of the 
veteran's right knee showed a negative drawer sign, and no 
evidence of valgus or varus instability.  There was mildly 
increased warmth, in conjunction with some effusion, but with 
normal strength, and no crepitus.  The pertinent diagnosis 
was degenerative joint disease of the right knee.

On outpatient examination a few days later, there was no 
evidence of any quadriceps atrophy.  The right knee showed 
some mild effusion, though with no varus or valgus 
instability.  Radiographic studies were negative for fracture 
or dislocation, or the presence of arthritis.  The pertinent 
diagnosis was anterior cruciate ligament deficiency.

In a rating decision of October 1994, the RO granted a 10 
percent for effusion of the right knee of unknown etiology, 
effective from May 10, 1994, the date of receipt of the 
veteran's claim for increase.

In November 1994. the veteran was hospitalized for problems 
associated with a right anterior cruciate ligament tear.  He 
underwent anterior cruciate ligament reconstruction.  At the 
time of discharge, the right knee could flex and extend from 
0 to 75 degrees, and he tolerated his pain with medication.  
He ambulated with crutches, and wore a knee immobilizer.  The 
treating surgeon opined that it was impossible for the 
veteran to return to his previous job due to the significant 
pain which would occur.  Accordingly, the veteran was 
introduced to vocational rehabilitation, where he was to 
continue his evaluation.  In the treating physician's opinion 
, the veteran's injury, which was characterized by 
instability and pain, had decreased his ability to work, as 
well as his ability to earn a living due to his physical 
limitations.

In a decision of January 1995, the RO granted a 20 percent 
evaluation for service-connected effusion of the right knee 
of unknown etiology, status post anterior cruciate ligament 
repair, effective from May 10, 1994, the date of receipt of 
his claim for increase.

VA outpatient treatment records dated in January 1995, note 
that the veteran was seven weeks' status post right anterior 
cruciate ligament repair.  Physical examination showed a 
range of motion from 0 to 90 degrees, with mild effusion, and 
a negative Lachmann's.  The pertinent diagnosis was right 
anterior cruciate ligament reconstruction.

In late February 1995, range of motion of the right knee was 
from 0 to 120 degrees, with a negative Lachmann's test, and a 
negative anterior posterior drawer sign.  Noted at the time 
was that the veteran could return to work, with activity as 
tolerated.

In March 1995, the veteran's application for vocational 
rehabilitation was received.

In a Functional Assessment of March 1995, David P. Sarnoff, 
Ph.D.,  noted that the veteran had been unemployed for almost 
a year because of surgery on his leg, and that he was 
physically unable to do construction work anymore.

On June 28, 1995, there was received the veteran's claim for 
a total disability rating based upon individual 
unemployability due to service-connected disability.

In correspondence of early July 1995, one of the veteran's 
private physicians indicated that the veteran had just 
undergone a second reconstructive knee surgery.  Additionally 
noted was that, while the veteran could perform various "sit-
down" jobs, he was not trained for any of those jobs.  In the 
private physician's opinion, due to the "imitation of 
mobility secondary to (his) knee problem, the veteran's 
employability was limited.

In correspondence of mid-August 1995, a VA vocational 
rehabilitation counseling psychologist wrote that, since the 
time of the veteran's discharge from the Navy, he had "worked 
at construction" as a drywall applicator and acoustical 
carpenter, and as a carpet-layer.  In the opinion of his 
physician, the veteran would be unable to return to his 
previous job due to significant (right knee) pain.  According 
to the counseling psychologist, the veteran had only a 
seventh grade education, with low reading skills, and, 
consequently, had no educational skills which would qualify 
him for sedentary employment.

During VA outpatient treatment in late August 1995, it was 
noted that the veteran had undergone a right anterior 
cruciate ligament reconstruction, and was currently 
experiencing right hip pain.  The veteran was a recovering 
alcoholic, with a two-year history of right hip pain.  Range 
of motion of the right knee was from 0 to 120 degrees, with 
no varus or valgus instability.  The pertinent diagnoses were 
avascular necrosis of the right hip secondary to past 
increased alcohol intake; and questionable right knee pain in 
the presence of an intact anterior cruciate ligament graft.

VA radiographic studies of the veteran's right hip conducted 
in August 1995 were consistent with osteoarthritis of the 
right femoral head versus avascular necrosis.

Private magnetic resonance imaging of the veteran's right 
knee conducted in September 1995 yielded a clinical 
impression of a horizontal tear in the anterior horn of the 
lateral right meniscus; a vertical tear in the right 
posterior horn of the medial right meniscus; and 
postoperative residuals of anterior cruciate ligament 
reconstruction.

A VA surgical report dated in November 1995 reveals that the 
veteran underwent a right knee arthroscopy, which showed 
evidence of medial and lateral femoral condyle 
chondromalacia, as well as medial plateau chondromalacia.  
Noted at the time of surgery was that the veteran had been 
experiencing right hip pain, which was "still being 
evaluated, though the veteran's knee pain was possibly due to 
an unrelated problem."

During the course of an RO hearing in February 1996, the 
veteran and his spouse offered testimony regarding the 
severity of his service-connected right knee disability, and 
its impact upon his employability.

A VA surgical report dated in February 1996 reveals that the 
veteran was hospitalized at that time for a cord 
decompression of his right hip.  At time of admission, he 
gave a several-year history of right hip and knee pain which 
had prevented him from being able to work.  The pertinent 
diagnoses was FICAT II avascular necrosis of the right 
femoral head.

In correspondence of May 1996, a VA vocational rehabilitation 
counseling psychologist wrote that the veteran's achievement 
of any vocational goal was not currently feasible due to the 
limitations created by the continuing deterioration of his 
right leg and hip "which were service-connected medical 
conditions."  Additionally noted was that the veteran was not 
physically able to carry out the physical requirements of any 
of the jobs for which he had training or experience, and 
that, even with a knee and hip replacement, he would not be 
able to meet the physical requirements of any of the jobs for 
which he had training and/or experience.  Finally, the 
veteran had no educational skills which would qualify him for 
sedentary employment.

On June 29, 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran 
complained of chronic medial and lateral pain, accompanied by 
recurrent swelling and a limited range of motion, which 
interfered with his activities of daily living, and with his 
work as a construction worker.  The veteran additionally 
complained of right hip pain, which had been bothering him 
for approximately 12 to 18 months.  At the time of 
evaluation, the veteran gave no history of trauma, but was 
rather of the opinion that his right hip problems were 
related to his awkward gait secondary to right knee pain.

On physical examination, the veteran walked with a right 
antalgic gait, carrying a cane in his left hand, and wearing 
an ACL-type brace on his right knee.  Examination of the 
veteran's right knee showed range of motion from 20 to 
90 degrees, with a 20-degree flexion contracture.  There was 
a negative Lachmann's, as well as negative varus and valgus 
instability.  He complained of tenderness over the medial and 
lateral joint lines, though there was no evidence of any 
effusion.  Light touch was intact throughout the veteran's 
right lower extremity, with the exception of a hand-sized 
area over his knee, where light touch was very diminished.  
Radiographic studies in August 1995 had reportedly shown a 
FICAT stage III avascular necrosis of the right hip, while 
November 1995 studies of the right knee showed no significant 
arthritis, in conjunction with good "screw and graft" 
positioning.  The clinical impression was of chronic right 
knee pain, with a limited range of motion after anterior 
cruciate ligament reconstruction; and avascular necrosis of 
the right hip, which was not related to the veteran's altered 
ambulation secondary to his knee problem, but was "most 
likely" related to his past history of alcohol abuse.

In correspondence of July 1996, one of the veteran's private 
physicians wrote that he (i.e., the veteran) was experiencing 
increasing difficulty with weight-bearing on his right lower 
extremity, and that he currently utilized a cane in his left 
hand, and wore a right knee brace.  On physical examination, 
the veteran walked slowly, with a marked limp of his right 
lower extremity.  There was muscle-guarding on ambulation and 
with change of position, and the veteran was unable to stand 
on his toes and heels, or squat.  This was felt to be 
primarily secondary to right knee limitation of motion, 
though some pain was also involved.  The veteran's right knee 
showed moderate anterior/posterior instability, with 
extension of minus 20 degrees, and flexion to 60 degrees.  

During the course of VA outpatient treatment in August 1996, 
the veteran complained of right knee pain and swelling.  
Physical examination was negative for the presence of 
effusion.  Range of motion was from 0 to 120 degrees, with no 
instability.  The pertinent diagnoses were avascular necrosis 
of the right hip; and chronic right knee pain.

At the time of an RO hearing in June 1997, the veteran and 
his spouse offered testimony regarding the current severity 
of his service-connected right knee disorder, and the 
relationship of that disorder to his right hip problems, and 
his employability.

In January 1998, John A. Spratt, M.D., wrote that, while the 
veteran had done heavy physical labor in the past, it was 
unlikely that he would be able to do such labor in the 
future.  Additionally noted was that the veteran's multiple 
medical problems would effectively prevent him from returning 
to his previous occupation, and that, given his educational 
background, it was unlikely that he would be able to obtain 
employment which did not require a large component of 
physical work.

During VA orthopedic examination in March 1998, range of 
motion of the right knee was to 85 degrees, with mild to 
moderate effusion.  There was no evidence of varus or valgus 
instability and the Lachmann's test was negative.  At the 
time of examination, there was noted the presence of mild 
medial joint line tenderness.  Radiographic studies showed 
evidence of mild to moderate degenerative joint disease of 
the right knee.  The clinical assessment was degenerative 
joint disease of the right knee with mild to moderate 
disability.  In the examiner's opinion, the knee pain had 
resulted in some atrophy of his thigh, and, therefore, "some 
fatigability."  While the examiner was unable to "quantitate" 
additional range of motion attributable to fatigability, the 
veteran's motion was "definitely decreased (when) compared to 
normal."

In correspondence of May 1998, a VA counseling psychologist 
wrote that it would be "impossible" for the veteran to return 
to his job status due to significant right knee pain and 
instability.

In correspondence of September 1998, one of the veteran's 
private physicians wrote that the veteran's multiple medical 
problems would prevent him from returning to his previous 
occupation, and that his (i.e., the veteran's) educational 
background was such that it was unlikely that he would be 
able to obtain employment which did not require a large 
component of physical work.

In correspondence of November 1998, the veteran's private 
physician indicated that the veteran suffered from "multiple 
medical problems" which directly prevented him from returning 
to work, currently, or in the future.

In a decision of February 1999, the Board granted service 
connection for coronary artery disease, claimed as secondary 
to the veteran's service-connected right knee disability.

It was noted during the June 1999 VA orthopedic examination 
that the veteran's claims folder was available and had been 
reviewed.  Physical examination showed decreased active range 
of motion of the right knee, with a lack of 75 degrees to 
complete flexionand a lock of 12 degrees to complete 
extension.  There was pain on palpation over the medial and 
lateral compartments of the right knee, and sensation was 
decreased to both pinprick and light touch over the lateral 
compartment of the knee.  Other dermatomes involving the 
right knee were within normal limits.  Muscle strength of the 
right knee was 2-3/5, with no mediolateral or anteroposterior 
instability of the knee.  His gait was nonantalgic, though he 
utilized a straight cane and a knee brace as assistive 
devices.  In the opinion of the examiner, there was no 
evidence of instability of the veteran's right knee, though 
his right knee was weaker than his left due to pain.  The 
examiner was unable to comment as to excess fatigability, 
inasmuch as the veteran had walked only a short distance.  
There was, however, no evidence of incoordination of the 
right knee.  In the opinion of the examiner, the veteran 
should be considered disabled with regard to any position 
requiring complete flexion or extension of his right knee, or 
any prolonged standing, walking, running, jumping, etc.

In October 1999, the veteran underwent right knee 
arthroscopy, as well as medial and lateral subtotal 
meniscectomies, and chondroplasty of the lateral femoral 
condyle at a VA medical facility.  The postoperative 
diagnoses were degenerative joint disease; medial meniscus 
tear; and lateral meniscus tear.

In November 2000, an additional VA orthopedic examination was 
accomplished.  At the time of examination, the veteran's 
claims folder was available, and was reviewed.  The veteran 
complained of pain in his right knee, which was made worse by 
activity.  Physical examination revealed an active range of 
motion of the veteran's right knee in flexion from 10 to 90 
degrees, which is to say, the veteran could not fully extend 
his knee and lacked 10 degrees to full extension.  The 
veteran was able to flex only to 90 degrees, though this was 
due to pain, and not the result of joint ankylosis.  
Sensation was decreased to pinprick and light touch over the 
lateral surface of the veteran's right knee.  Muscle strength 
of the quadriceps and hamstrings was 5/5, and deep tendon 
reflexes were present and equal.  There was pain on palpation 
of the medial and lateral compartments of the veteran's right 
knee, though with no evidence of edema or erythema.  At the 
time of examination, there was no evidence of any bony or 
soft tissue abnormality of the veteran's right knee, nor was 
there any evidence of medial lateral or anteroposterior 
instability.  The veteran's gait was only very mildly 
antalgic, with a mild limp to the left, and the right foot 
held in external rotation.

In the opinion of the examiner, the veteran could be employed 
in any position which did not require prolonged standing, 
running, jumping, or climbing.  In other words, the veteran 
could work in any position that (was) mostly sedentary.

In correspondence of February 2001, a VA counseling 
psychologist wrote that the combination of functional 
limitations imposed by the veteran's service-connected knee 
and heart conditions, in conjunction with his age and lack of 
basic educational skills, made the veteran unemployable.

On VA orthopedic examination in March 2001, the veteran 
complained of pain, decreased use, weakness, and instability 
of his right knee, as well as pain in his right hip.  
Physical examination of the veteran's lower extremities 
revealed a decreased range of motion of the right hip and 
knee.  Range of motion of the veteran's right knee was from 
minus 10 to 90 degrees, with pain at the extremes, but no 
obvious swelling.  The examiner noted that it was difficult 
to assess the right knee stability.  No obvious instability 
was noted, however, despite the fact that the veteran wore a 
brace.  The clinical impression was degenerative joint 
disease of the knee; previous anterior cruciate ligament 
reconstruction; and avascular necrosis of the right hip.  
Noted at the time of examination was that the examiner had 
reviewed the veteran's claims folder, and that he (i.e., the 
veteran) showed evidence of "fairly severe problems" with his 
right knee.  Range of motion was limited, and what motion the 
veteran had was painful.  Also noted were problems with 
weakened movements, fatigability, and decreased function 
secondary to pain.  In the opinion of the examiner, the 
veteran had a significantly limited function secondary to his 
knee pain, such that his right leg would not support him 
doing any type of stand-up labor.  According to the examiner, 
the veteran would only be capable of a sit-down job as a 
result of his knee.  Finally, in the opinion of the examiner, 
the veteran's right hip condition was not secondary to his 
knee condition.

Following a VA psychiatric examination in April 2001, the 
examiner offered his opinion that "rather weighty evidence" 
appeared to indicate that the veteran's stress, which was the 
result of his physical disabilities, had segued into 
depression, for which he was currently being medicated.  The 
examiner further commented that, in his opinion, there was an 
"undeniable nexus" between the veteran's worsening physical 
problems and his seeming lack of ability to provide for his 
family, resulting in "ultimate depression."  Finally, the 
examiner concurred with others that the veteran's prospects 
for employment, or for recovery of health, were 
"unfortunately not bright."

In a decision of May 2001, the RO granted a 30 percent 
evaluation for the veteran's service-connected right knee 
disability, effective from December 1, 1999.  That same 
rating decision granted service connection (and a 50 percent 
evaluation) for depression secondary to the veteran's 
service-connected right knee and heart conditions, as well as 
a total disability rating based upon individual 
unemployability, effective from April 25, 2001, the date of 
the aforementioned VA psychiatric examination.

Service connection is currently in effect for depression due 
to service-connected disabilities of the right knee and 
heart, evaluated as 50 percent disabling; effusion of the 
right knee, postoperative status anterior cruciate ligament 
repair, evaluated as 30 percent disabling; and aggravation of 
coronary artery disease secondary to service-connected right 
knee disability, evaluated as 30 percent disabling, for a 
combined evaluation of 80 percent.  As noted above, the 
veteran has had occupational experience as a drywall 
applicator, an acoustical carpenter, and a carpet-layer, and 
last worked in April 1994.  According to the veteran, he has 
a seventh grade education, and no additional training or 
skills.

Analysis
Service Connection for Avascular Necrosis of the Right Hip

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Moreover, where a veteran served continuously 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic right hip disability.  The earliest 
clinical indication of the presence of a possibly chronic 
right hip disorder is revealed by VA outpatient treatment 
records dated in August 1995, more than 30 years following 
the veteran's discharge, at which time his right hip 
pathology was described as secondary to the excessive use of 
alcohol.

Following the June 1999 VA orthopedic examination, it was 
opined that the veteran's avascular necrosis of the right hip 
was described as "most likely" related to his past history of 
alcohol abuse, and unrelated to his service-connected right 
knee problem.  A more recent VA orthopedic examination in 
March 2001 further buttressed this opinion, with the examiner 
stating that the veteran's right hip condition was not 
secondary to his service-connected right knee disability.

Based on such findings, the Board is unable to reasonably 
associate the veteran's current right hip pathology, first 
persuasively documented many years after service, with any 
incident or incidents of his period of active military 
service.  Nor has it been demonstrated that avascular 
necrosis of the right hip is in anyway proximately due to, 
the result of, or aggravated by the veteran's service-
connected right knee disorder.  Consequently, service 
connection for avascular necrosis of the right hip must be 
denied.

Entitlement to an Evaluation in Excess of 20 
Percent Prior to December 1, 1999, and to a 
Current Evaluation in Excess of 30 percent, for 
the Postoperative Residuals of Anterior Cruciate 
Ligament Repair of the Right Knee

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 
4 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

As noted above, the veteran's initial claim for an increased 
evaluation for his service-connected right knee disability 
was received in May 1994.  In October 1994, the veteran was 
granted a 10 percent evaluation for his right knee 
disability, effective from May 10, 1994, the date of receipt 
of his claim.  The veteran's 10 percent evaluation was 
subsequently increased to 20 percent, once again, effective 
from May 10, 1994.  In a decision of May 2001, the veteran's 
20 percent evaluation for his service-connected right knee 
disability was increased to 30 percent, but only from 
December 1, 1999, the date following the termination of a 100 
percent rating based on postsurgical convalescence.  
Accordingly, the Board must consider the veteran's potential 
entitlement to a greater than 20 percent evaluation for the 
period prior to December 1, 1999.

In that regard, the Board notes that a 20 percent evaluation 
contemplates the presence of moderate impairment of the knee, 
to include both recurrent subluxation and lateral 
instability.  A 30 percent evaluation would require 
demonstrated evidence of severe knee impairment, and/or a 
limitation of flexion to 15 degrees, or of extension to 20 
degrees.  A 30 percent evaluation would additionally be 
indicated were there to be evidence of favorable ankylosis of 
the knee.  38 C.F.R. Part 4, Codes 5256, 5257, 5260, 5261 
(2001).

A 40 percent evaluation for the veteran's service-connected 
right knee disability would be indicated were there to be 
evidence of a limitation of extension to 30 degrees.  A 40 
percent evaluation would, likewise, be indicated were there 
to be evidence of ankylosis of the knee, with the knee fixed 
in flexion at an angle between 10 and 20 degrees.  38 C.F.R. 
Part 4, Codes 5256, 5261 (2001).

In the case at hand, it is clear that, prior to the time of a 
VA orthopedic examination on June 29, 1996, the veteran's 
right knee disability was no more than moderate in severity.  
This is borne out by numerous clinical entries showing only 
mild effusion, no quadriceps atrophy, and, for the most part, 
no instability.  Range of motion of the veteran's right knee 
ranged from 0 to 75 degrees immediately following his 
November 1994 surgery to 0 to 120 degrees in February 1995.  
Not until September 1995, at which time there were noted 
horizontal and vertical tears of the veteran's right 
meniscus, was there any indication that the veteran's right 
knee pathology might be increasing in severity.

The Board observes that, at the time of the VA orthopedic 
examination on June 29, 1996, the veteran complained of 
chronic medial and lateral pain, with recurrent swelling of 
his right knee, and a limited range of motion.  That 
examination showed a range of motion of the right knee from 
only 20 to 90 degrees, with a 20-degree flexion contracture.

The Board acknowledges that, at the time of the 
aforementioned examination, there was no evidence of 
effusion, or of either varus or valgus instability of the 
veteran's right knee.  Nonetheless, given the rather 
restricted range of motion of the veteran's knee, and, in 
particular, the flexion contracture of 20 degrees, the Board 
is of the opinion that a 30 percent evaluation for the 
veteran's service-connected right knee disorder is warranted 
effective from the date of that examination, that is, June 
29, 1996.  See 38 C.F.R. Part 4, Codes 5257, 5261 (2001).

Turning to the issue of a current evaluation in excess of 30 
percent for the veteran's service-connected right knee 
disorder, the Board notes that such an evaluation would 
require demonstrated evidence of a limitation of extension to 
30 degrees, and/or ankylosis of the knee with the knee fixed 
in flexion at an angle between 10 and 20 degrees.  38 C.F.R. 
Part 4, Codes 5256, 5261 (2001).  However, as is clear from 
the above, the veteran currently exhibits no such limitation 
of extension.  Nor is there any evidence that, as a result of 
the veteran's right knee disability, he suffers from 
ankylosis of that knee.  Under such circumstances, a current 
evaluation in excess of 30 percent for the veteran's service-
connected right knee disability is not warranted.

Entitlement to an Effective Date Earlier Than 
April 25, 2001 for the Award of a Total Disability 
Rating Based on Individual Unemployability Due to 
Service-Connected Disability.

The veteran in this case seeks an effective date earlier than 
April 25, 2001 for the award of a total disability rating 
based on individual unemployability.  In that regard, total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2000).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year of separation from service; 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2001).

In the present case, a total disability rating based upon 
individual unemployability was granted effective from April 
25, 2001, the date of a VA psychiatric examination which 
resulted in a grant of service connection (and 50 percent 
evaluation) for depression.  Not until that time did the 
veteran meet the schedular requirements for the award of a 
total disability rating based upon individual 
unemployability.

The veteran's accredited representative argues that, as of 
February 1998, the date of receipt of the veteran's claim for 
now service-connected coronary artery disease, he was in fact 
precluded from all forms of substantially gainful employment 
due to his service-connected heart disease and right knee 
disability.  However, a review of the record discloses that 
this is not, in fact, the case.  More to the point, it has 
consistently been apparent that, prior to the granting of 
service connection for depression in May 2001, the veteran's 
unemployability was due to a combination of factors, and not 
solely the result of service-connected disability.

In that regard, it has repeatedly been noted that the 
veteran's avascular necrosis of the right hip, for which 
service connection has been denied, has figured prominently 
in his lower extremity disability.  Moreover, as recently as 
November 2000, a VA examiner has stated that the veteran 
could work "in any position that is mostly sedentary."

The Board has taken into consideration the veteran's 
arguments regarding the effect of his service-connected 
coronary artery disease, and, in particular, his right knee 
disability, on his ability to engage in gainful employment.  
Regrettably, the single factor (prior to April 25, 2001) most 
affecting the veteran's ability to engage in some form of 
such employment was his limited education, and not his 
service-connected disabilities.  Not until April 25, 2001, 
with the award of service connection and a 50 percent 
evaluation for depression, was it conclusively demonstrated 
that the veteran's service-connected disabilities, in and of 
themselves, effectively precluded his participation in all 
forms of substantially gainful employment.  Accordingly, the 
veteran's claim for an effective date earlier than April 25, 
2001 must be denied.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to establish a claim for benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to his claims.  To that end, the veteran has 
been scheduled for numerous VA examinations, and medical 
opinions have been obtained.  Moreover, in correspondence of 
February 2002, the veteran was informed of the VA's 
obligations under the Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been procured.  Accordingly, the Board is of 
the opinion that no further duty to assist the veteran exists 
in this case.


ORDER

Service connection for avascular necrosis of the right hip is 
denied.

A 30 percent evaluation for the postoperative residuals of an 
anterior cruciate ligament repair of the right knee is 
granted effective June 29, 1996.

A current evaluation in excess of 30 percent for the 
postoperative residuals of an anterior cruciate ligament 
repair of the right knee is denied.

An effective date earlier than April 25, 2001 for the award 
of a total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

